Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 26, 2021. Claims 1, 2, 4, 7, 8, 11-15, 20 and 22-28 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection - Maintained) Claims 1, 2, 4, 7-8, 11-15, 20 and 22-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Schickli et al. (US 2016/0228536 A1 published on Aug. 11, 2016; also published as WO 2015/041924 A2 on March 26, 2015) in view of Anderson et al. (Vaccine. 2013 Apr 18;31 Suppl 2:B209-15).

Applicants state that the RSV genome or antigenome of the claims comprises all 7 characteristics described in i) – vii) of claims 1 and 28.

In the Declaration under 37 CFT 1.132 by Dr. Peter Collins and the remarks filed on Feb. 26, 2021, Applicants make the following arguments:
(1) Schickli teaches SEQ ID NO: 5 only as “[t]he nucleotide sequence of a cDNA clone that includes the RSV genome and can be used to rescue recombinant RSV, for example, rA2M2-2”, and that throughout its entirety, Schickli never teaches or suggests that SEQ ID NO: 5 could be used as an RSV vaccine; 
(2) Applicants argue that Schickli defines potential vaccines as variants of SEQ ID NO: 1 (i.e., F0 nucleotide sequence from RSV strain 2), SEQ ID NO: 2 (i.e., F0 amino acid sequence from RSV strain A2), and/or SEQ ID NO: 4 (i.e., M2-2 amino acid sequence from RSV strain A2) and describes these variants only in terms of percent identity or number of additions/deletions/substitutions which may be present relative to SEQ ID NOS: 1,2 and 4 with the exception of a mutation in which a naturally occurring amino acid found at 66 of the F subunit of SEQ ID NO: 2 is substituted with an amino acid residue having a positively charged side chain, and that this description does not provide any indication which mutations and at what positions within the RSV genome are correlated with any activity except for the mutation at an amino acid position 66 in the F subunit.
(3) SEQ ID NO: 5 of Schickli does not contain a mutation in which a naturally occurring amino acid found at 66 of the F subunit of SEQ ID NO: 2 is substituted with an amino acid residue having a positively charged side chain, that SEQ ID NO: 5 would result in a positively-charged lysine at amino acid position 66 of the F subunit, which 
(4) Schickli describes rA2M2-2(NIH) and rA2M2-2(MEDI) as two RSV vaccines derived from RSV A2 and purportedly attenuated by deletion of the M2-2 ORF. However, no evidence of attenuation (i.e., reduced virulence and reduced replication, as defined by Schickli in paragraph [0023]) is provided. Schickli does not provide the sequence of either rA2M2-2(NIH) or rA2M2-2(MEDI) within the sequence listing or elsewhere in the application but differences between the two sequences are listed in Table 1 of Schickli. There is no clear teaching in this table or elsewhere in Schickli what other features, such as other substitutions/additions/deletions relative to the wild type A2 sequence, are present within rA2M2-2(NIH) and rA2M2-2(MEDI).
(5) Comparison of the sequence of SEQ ID NO: 5 to the features listed in Table 1 of Schickli indicates that SEQ ID NO: 5 does not correspond to either rA2DM2-2(NIH) or rA2DM2-2(MEDI). For example, Table 1 indicates that nucleotide position 1099 of rA2AM2-2(NIH) is a C and is deleted in rA2AM2-2(MEDI). However, SEQ ID NO: 5 of Schickli contains a T at nucleotide position 1099, as does the wild type A2 sequence. Applicants note that this feature is included in instant claims 1 and 28 as feature vii). Furthermore, Table 1 indicates that nucleotide position 1937 in rA2AM2-2(MEDI) is G, whereas this position in SEQ ID NO:5 is A. Also, Table 1 indicates that amino acid 55 of rA2AM2-2(MEDI) is lysine K whereas SEQ ID NO: 5 encodes a serine (S).

M2-2(MEDI) had 100-fold higher titer than rA2M2-2(NIH).”3 It also is shown that “these viruses showed marked differences in cytopathic effect (CPE). Vero cells infected with rA2M2-2(MEDI) generated large syncytia over the entire cell monolayer.... In contrast, the rA2AM2-2(NIH) virus had only small syncytia.” Mutational analysis confirmed that this difference between the MEDI and NIH viruses was associated with the presence of a positively charged amino acid at position 66 in the F protein of the MEDI virus. Thus, these results teach that a positively charged amino acid at position 66 in the F protein confers increased replication, increased fusion, and increased CPE in vitro. However, one of skill in the art would not consider these findings to be consistent with developing an attenuated virus. Indeed, Schickli specifies that “attenuated RSV may exhibit one or more of the following: a slower growth rate, reduction in syncytium formation, or reduced fusogenicity.” In contrast, the teaching and claims of Schickli provide increased replication, increased fusion, and increased CPE, which are contrary to attenuated RSV.
Applicants thus argue that, in summary, Schickli teaches a sequence (SEQ ID NO: 5) that is identical to SEQ ID NO: 1 of the instant application except for an extra 340 nucleotides at the 3’ end of SEQ ID NO: 5. However, Schickli does not teach that SEQ ID NO: 5 has any utility beyond serving as cDNA clone to rescue recombinant RSV. Schickli teaches two examples of attenuated RSV sequences, rA2M2-2(NIH) 
Applicants’ arguments are not persuasive. 
First, Applicants appear to be trying to establish that Schickli does not teach SEQ ID NO: 5 can be used as an attenuated RSV vaccine since Schickli teaches using a cDNA comprising SEQ ID NO: 5 to rescue recombinant RSV virus. It must be noted that neither Schickli nor the instant invention require using a nucleic acid molecule directly in a vaccine. Instead, both Schickli and the instant application specify attenuated RSV viruses that are “rescued” from a nucleic acid molecule comprising the genomic sequence of an attenuated RSV (e.g. cDNA encoding the RSV genome). Indeed, Schickli teaches that, in reverse genetics, the viral genome is first reverse transcribed into a cDNA clone, which can be manipulated, for example, by the introduction of one or more mutations; that to create an infectious, recombinant RNA virus, the cDNA clone is "rescued" or converted back into RNA; and that the nucleotide sequence of a cDNA clone that includes the RSV genome and can be used to rescue recombinant RSV, for example, rA2M2-2, is shown in SEQ ID NO: 5. See e.g. [0081].
Regarding argument (1) and overall, Schickli explicitly discloses attenuated RSV viruses that are related to SEQ ID NO: 5 (comprising SEQ ID NO: 1 of instant invention): rA2M2-2 (rescued from SEQ ID NO: 5), rA2M2-2(MEDI) and rA2DM2-2(NIH). See e.g. [0081] and Table 1. Table 1 further discloses sequence differences between the rA2M2-2(MEDI) and rA2DM2-2(NIH) variants (which can be compared with the prototype rA2M2-2 as indicated by Applicants in argument 5 above). Throughout the document, Schickli teaches the attenuated RSV strains including M2-2, rA2M2-2(MEDI) and rA2M2-2(NIH), and their potential as a vaccine against RSV for children. Therefore, Applicants’ arguments that rA2M2-2 is different from the other two variants are not persuasive since the arguments do not address the teachings that variants rA2M2-2(MEDI) and rA2M2-2(NIH) are also disclosed as potential RSV vaccine candidates. 
Regarding Applicants’ arguments (2), (3) and (6), contrary to Applicants’ argument, Schickli explicitly claims a recombinant RSV having an attenuated phenotype in which a naturally occurring amino acid found at position 66 of an F subunit shown in SEQ ID NO:2 is substituted with an amino acid residue having a positively charged side chain, such as K, R or H. See claims 1-3.
Alignment between SEQ ID NOs: 2 and translate of SEQ ID NO: 5 of Schickli indicates that SEQ ID NO: 2 is identical to the corresponding sequence in translate of SEQ ID NO: 5, both of which contain a substitution of K at the position 66. See alignment below:
Alignment statistics for match #1
Score	Expect	Method	Identities	Positives	Gaps
1165 bits(3013)	0.0	Compositional matrix adjust.	574/574(100%)	574/574(100%)	0/574(0%)

SEQ2   1    MELLILKANAITTILTAVTFCFASGQNITEEFYQSTCSAVSKGYLSALRTGWYTSVITIE  60
            MELLILKANAITTILTAVTFCFASGQNITEEFYQSTCSAVSKGYLSALRTGWYTSVITIE
SEQ5   1    MELLILKANAITTILTAVTFCFASGQNITEEFYQSTCSAVSKGYLSALRTGWYTSVITIE  60

SEQ2   61   LSNIKKNKCNGTDAKVKLIKQELDKYKNAVTELQLLMQSTQATNNRARRELPRFMNYTLN  120
            LSNIKKNKCNGTDAKVKLIKQELDKYKNAVTELQLLMQSTQATNNRARRELPRFMNYTLN
SEQ6   61   LSNIKKNKCNGTDAKVKLIKQELDKYKNAVTELQLLMQSTQATNNRARRELPRFMNYTLN  120

Query  121  NAKKTNVTLSKKRKRRFLGFLLGVGSAIA SGVAVSKVLHLEGEVNKIKSALLSTNKAVVS  180
            NAKKTNVTLSKKRKRRFLGFLLGVGSAIA SGVAVSKVLHLEGEVNKIKSALLSTNKAVVS
Sbjct  121  NAKKTNVTLSKKRKRRFLGFLLGVGSAIA SGVAVSKVLHLEGEVNKIKSALLSTNKAVVS  180

Query  181  LSNGVSVLTSKVLDLKNYIDKQLLPIVNKQSCSISNIETVIEFQQKNNRLLEITREFSVN  240
            LSNGVSVLTSKVLDLKNYIDKQLLPIVNKQSCSISNIETVIEFQQKNNRLLEITREFSVN
Sbjct  181  LSNGVSVLTSKVLDLKNYIDKQLLPIVNKQSCSISNIETVIEFQQKNNRLLEITREFSVN  240

Query  241  AGVTTPVSTYMLTNSELLSLINDMPITNDQKKLMSNNVQIVRQQSYSIMSIIKEEVLAYV  300

Sbjct  241  AGVTTPVSTYMLTNSELLSLINDMPITNDQKKLMSNNVQIVRQQSYSIMSIIKEEVLAYV  300

Query  301  VQLPLYGVIDTPCWKLHTSPLCTTNTKEGSNICLTRTDRGWYCDNAGSVSFFPQAETCKV  360
            VQLPLYGVIDTPCWKLHTSPLCTTNTKEGSNICLTRTDRGWYCDNAGSVSFFPQAETCKV
Sbjct  301  VQLPLYGVIDTPCWKLHTSPLCTTNTKEGSNICLTRTDRGWYCDNAGSVSFFPQAETCKV  360

Query  361  QSNRVFCDTMNSLTLPSEVNLCNVDIFNPKYDCKIMTSKTDVSSSVITSLGAIVSCYGKT  420
            QSNRVFCDTMNSLTLPSEVNLCNVDIFNPKYDCKIMTSKTDVSSSVITSLGAIVSCYGKT
Sbjct  361  QSNRVFCDTMNSLTLPSEVNLCNVDIFNPKYDCKIMTSKTDVSSSVITSLGAIVSCYGKT  420

Query  421  KCTASNKNRGIIKTFSNGCDYVSNKGVDTVSVGNTLYYVNKQEGKSLYVKGEPIINFYDP  480
            KCTASNKNRGIIKTFSNGCDYVSNKGVDTVSVGNTLYYVNKQEGKSLYVKGEPIINFYDP
Sbjct  421  KCTASNKNRGIIKTFSNGCDYVSNKGVDTVSVGNTLYYVNKQEGKSLYVKGEPIINFYDP  480

Query  481  LVFPSDEFDASISQVNEKINQSLAFIRKSDELLHNVNAGKSTTNIMITTIIIVIIVILLS  540
            LVFPSDEFDASISQVNEKINQSLAFIRKSDELLHNVNAGKSTTNIMITTIIIVIIVILLS
Sbjct  481  LVFPSDEFDASISQVNEKINQSLAFIRKSDELLHNVNAGKSTTNIMITTIIIVIIVILLS  540

Query  541  LIAVGLLLYCKARSTPVTLSKDQLSGINNIAFSN  574
            LIAVGLLLYCKARSTPVTLSKDQLSGINNIAFSN
Sbjct  541  LIAVGLLLYCKARSTPVTLSKDQLSGINNIAFSN  574

Therefore, Schickli claims an invention that encompasses a recombinant attenuated RSV that can be rescued from SEQ ID NO: 5 (i.e. rA2DM2-2), and possibly the other two attenuated RSV variants rA2DM2-2(MEDI) and rA2DM2-2(NIH).
As to Applicants’ argument in (6) that the teaching and claims of Schickli provide increased replication, increased fusion, and increased CPE, which are contrary to attenuated RSV, the Examiner does not agree. The term “attenuated” is a relative term. The fact that one “attenuated” strain has increased replication, increased fusion, and increased CPE than another “attenuated strain” does not make one of skill in the art to conclude the first strain is not “attenuated”. On the contrary, Schickli specifically claims a recombinant RSV containing a positively charged amino acid at position 66 of an F subunit shown in SEQ ID NO: 2 (which is comprised in a translate of SEQ ID NO: 5) and consider the recombinant RSV as having an attenuated phenotype.


Regarding argument (5), as indicated above, Schickli discloses three attenuated variants rA2DM2-2, rA2DM2-2(MEDI) and rA2DM2-2(NIH). There is no requirement in the current rejections that rA2DM2-2, rA2DM2-2(MEDI) and rA2DM2-2(NIH) must have no differences. On the other hand, if the differences discloses in Table 1 represent the only sequence differences among rA2DM2-2, rA2DM2-2(MEDI) and rA2DM2-2(NIH), it would be reasonable to expect that all three variants are encompassed by the current claims. 
Based on the reasoning above, Schickli provides reasonable evidence leading to the assumption that the claimed attenuated RSV strains, exemplified by rA2DM2-2, rA2DM2-2(MEDI) and rA2DM2-2(NIH), comprise the sequence characteristics of the instantly claimed invention. Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the attenuated RSV vaccine strains exemplified by rA2DM2-2, rA2DM2-2(MEDI) and rA2DM2-2(NIH) do not 

In the 37 CFR 1.132 Declaration, Applicants argue that SEQ ID NO: 5 does not correspond to a live attenuated RSV vaccine because, as noted by the Office, SEQ ID NO: 5 included 340 nucleotides at its 3’ end that, to Applicants’ knowledge, does not align with the A2 RSV sequence. Based on the teachings of Schickli, this 340 nucleotides might correspond to pUC19+ plasmid sequence within SEQ ID NO: 6. Applicant argues that regardless of source, as described in detail in a further Declaration by Dr. Peter Collins submitted herewith, this 340 nucleotides at the 3’ end would not be present in a live attenuated RSV vaccine and could significantly interfere with in vivo efficacy. 
This argument is not persuasive. As indicated above, Schickli teaches that SEQ ID NO: 5 is used to rescue rA2DM2-2. If the 340 nt sequence does not belongs to the virus, there is no evidence that it will be incorporated to the rescued recombinant virus. Moreover, Schickli discloses three embodiments for attenuated RSV, rA2DM2-2, rA2DM2-2(MEDI) and rA2DM2-2(NIH). The instant invention is also on recombinant RSV strains with the same names and potentially same sequences . Applicants have not provided convincing evidence that the three attenuated RSV strains of Schickli are 

To the rejection of claim 14, Applicants argue that neither Schickli nor Anderson teach or suggest the subject matter of claim 14, wherein the RSV genome or antigenome comprises one or more dimorphisms selected from the group consisting of: (i) A/G dimorphism at nucleotide position 285 in the NS1 gene resulting in a mixture of amino acid assignments S/G at amino acid position 63 (ii) C/T dimorphism at nucleotide position 900 in the NS2 gene; and (iii) T/G dimorphism at nucleotide position 4311 in the SH gene resulting in a mixture of amino acid assignments N/K at amino acid position 3. Applicant argues that claim 14 is separately patentable over the combination of Schickli and Anderson.
Applicants’ argument is not persuasive. 
Regarding the claimed dimorphism, the instant specification teaches that “[A] lot of RSV MEDI M2-2 clinical trial material (CTM) suitable for human evaluation as a live attenuated intranasal vaccine was manufactured. The nucleotide sequence of the RSV MEDI M2-2 CTM was determined and was found to be identical to that of its cDNA clone of origin (SEQ ID NO: 1) except for dimorphisms (mixtures of two different nucleotide assignments) at three sequence positions: (i) nucleotide 285, in the NSl gene, was a mixture of A/G in the CTM compared to A in the cDNA, resulting in a mixture of amino acid assignments S/G at position 63 in the CTM compared to S in the cDNA; (ii) nucleotide 900, in the NS2 gene, was a mixture of CIT, compared to C in the cDNA, with no effect on amino acid coding; and (iii) nucleotide 4311, in the SH gene, 
According to the above teaching, one of skill in the art would reasonably expect that the claimed dimorphisms are inadvertently created in a manufacturing process of a vaccine comprising the attenuated RSV rA2M2-2 (which comprises SEQ ID NO: 1). Since teachings of Schickli suggests attenuated RSV vaccines comprising one of the three disclosed variants, one of ordinary skill in the art at the time of invention would have been motived to produce vaccines from them for further studies, e.g., clinical trials, which would inevitably include manufacture of vaccines as CTM. Such vaccine production processes are expected to produce the dimorphisms as claimed.   
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that a manufacture process for producing a vaccine comprising an attenuated RSV comprising SEQ ID NO: 1 of the instant invention (which is indistinguishable from a recombinant RSV rescued from SEQ ID NO: 5 as taught in Schickli), for CTM, does not produce the claimed dimorphisms. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed dimorphisms are not associated with the vaccine manufacture processes but a property only associated with the claimed invention, to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Maintained) Claims 1, 2, 4, 7-15, 20, 22-28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US 10655109 B2 (previously Application No. 16/061,314) in view of Schickli (US 2016/0228536 A1) and Anderson et al. (Vaccine. 2013 Apr 18;31 Suppl 2:B209-15) cited in the art rejection above.
(Previous Rejection – Maintained) Claims 1, 2, 4, 7-15, 20 and 22-28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US patent 7485440 B2 in view of Schickli (US 2016/0228536 A1) and Anderson et al. (Vaccine. 2013 Apr 18;31 Suppl 2:B209-15)  cited in the art rejection above.
Applicants argue that none of the reference claims recite such a method as claimed, and that the reference claims are directed to entirely different subject matter, namely different attenuated recombinant RSV or a method of producing it. 
Applicants’ arguments are not persuasive. The ODP rejections are based on the obviousness to arrive at the instant invention from the reference claims in view of combined teachings of Schickli and Anderson. The rejections are maintained for the same reasoning as described in the response to the obviousness art rejection above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 


/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648